EXHIBIT 10.1
(CITIZENS & NORTHERN CORPORATION LOGO) [l36450al3645000.gif]
CITIZENS & NORTHERN CORPORATION
INDEPENDENT DIRECTORS STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
     A STOCK OPTION for a total of                      shares of common stock,
par value $1.00, of Citizens & Northern Corporation, a Pennsylvania business
corporation (herein the “Corporation”) is hereby granted as of January 5, 2009
to                                          (herein the “Director”), subject in
all respects to the terms and provisions of Citizens & Northern Corporation
Independent Stock Incentive Plan (herein the “Plan”), dated April 17, 2001,
which has been adopted by the Corporation’s shareholders and which is
incorporated herein by reference. The option price as determined under paragraph
8 of the Plan is Nineteen and 88/100 ($19.88) Dollars per share. The option is
fully vested.
     This Option may not be exercised more than ten (10) years from the date of
its grant, and may be exercised during such term only in accordance with the
terms of the Plan.
RESTRICTED STOCK AGREEMENT
     A total of                      shares of RESTRICTED common STOCK, par
value $1.00, of Citizens & Northern Corporation, a Pennsylvania business
corporation (herein the “Corporation”) is hereby awarded as of January 5, 2009
to                                          (herein the “Director”), subject in
all respects to the terms and provisions of Citizens & Northern Corporation
Independent Stock Incentive Plan (herein the “Plan”), dated April 17, 2001,
which has been adopted by the Corporation’s shareholders and which is
incorporated herein by reference.
     These shares cannot be sold, exchanged, transferred, pledged or otherwise
disposed of, except in accordance with the Plan. These transferability
restrictions will lapse as follows:                      shares on January 5,
2010;                      shares on January 5, 2011; and                     
shares on January 5, 2012.
Provisions Applicable To Both Stock Option And
Restricted Stock Agreements
     All Awards (Options and Restricted Stock) issued under the Plan which have
not fully vested (i.e., continue to have restrictions that have not lapsed)
shall automatically fully vest (i.e., all restrictions shall lapse) upon a
change in control event as follows:
(a) If the Corporation or its stockholders execute an agreement to dispose of
all or substantially all of the Corporation’s assets or capital stock by means
of sale, merger, consolidation, reorganization, liquidation or otherwise, as a
result of which the Corporation’s stockholders as of immediately before such
transaction will not own at least fifty percent (50%) of the total combined
voting power of all classes of voting capital stock of the surviving entity (be
it the Corporation or otherwise) immediately after the consummation of such
transaction, thereupon any and all Awards immediately shall become and remain
exercisable with respect to the total number of shares of Stock still subject
thereto for the remainder of their respective terms until the consummation of
such transaction, or if not consummated, until the agreement therefore expires
or is terminated, in which case thereafter all Awards shall be treated as if
said agreement never had been executed; (b) if there is an actual, attempted or
threatened change in the ownership of at least twenty-five percent (25%) of all
classes of voting capital stock of the Corporation through the acquisition of,
or an offer to acquire such percentage of the Corporation’s voting capital stock
by any person or entity, or persons or entities acting in concert or as a group,
and such acquisition or offer

1



--------------------------------------------------------------------------------



 



has not been duly approved by the Board; or (c) if during any period of two
(2) consecutive years, the individuals who at the beginning of such period
constituted the Board, cease for any reason to constitute at least a majority of
the Board, unless the election of each director of the Board, who was not a
director of the Board at the beginning of such period, was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period, thereupon any and all Awards immediately shall
become and remain exercisable with respect to the total number of shares of
Stock still subject thereto for the remainder of their respective terms.
In the case of an event specified in clause (a) of the foregoing sentence, the
full lapse of any restrictions on shares of Restricted Stock shall occur
immediately prior to the consummation of the described transaction and any
Options that vest as a result of execution of the described agreement shall
remain fully vested upon consummation thereof; and in the case of an event
specified in clause (b) or (c) of the foregoing sentence, the full vesting and
lapse shall occur upon occurrence of the described event.
Dated:                                          , 20                    

                          CITIZENS & NORTHERN CORPORATION    
 
               
 
      BY        
ATTEST:
         
 
Craig G. Litchfield    
 
          Chairman, President &    


 
 Jessica R. Brown
          Chief Executive Officer    
Corporate Secretary
               

     The Director acknowledges receipt of a copy of the Plan, and represents
that he or she is familiar with the terms and provisions thereof. The Director
hereby accepts this Option and Award subject to all the terms and provisions of
the Plan.
Dated:                                                              

                       
 
   ,
 
  Director         CITIZENS & NORTHERN CORPORATION    

2